 



Exhibit 10.1
FIRST AMENDMENT TO
AMENDED AND RESTATED
SPECIAL EQUITY AGREEMENT
     This First Amendment to the Amended and Restated Special Equity Agreement
dated as of March 5, 2003 (the “Agreement”) by and between ProLogis and K. Dane
Brooksher (“Brooksher”, referred to in the Agreement as the “CEO”), is entered
into as of September 22, 2005 (the “Effective Date”);
WITNESSETH THAT:
     WHEREAS, ProLogis and Brooksher are parties to the Agreement; and
     WHEREAS, the parties desire to amend certain provisions of the Agreement as
herein provided.
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby amend the Agreement as follows:
     1. Section 4(b)(i) of the Agreement is hereby deleted in its entirety and
replaced with the following:
(i) serve on the board of directors or trustees of or serve as an officer or
employee of any industrial real estate investment trust with a class of
securities registered under Section 12(b) or 12(g) of the Securities Exchange
Act of 1934, as amended, or
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Brooksher has hereunto set his hand and ProLogis has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.

                  /s/ K. Dane Brooksher       K. Dane Brooksher           

            ProLogis
        Acknowledged and Agreed:  By:   /s/ Edward S. Nekritz         Edward S.
Nekritz        Secretary and General Counsel   

    By:   /s/ Donald P. Jacobs      Donald P. Jacobs      Chairman
Management Development & Compensation
Committee     

 